Case 19-04700-LA11        Filed 08/31/19     Entered 08/31/19 15:10:47     Doc 9     Pg. 1 of 21




   1   Stephen C. Hinze (State Bar No. 131787)
   2
       STEPHEN C. HINZE, ATTORNEY AT LAW
       100 E San Marcos Blvd. Suite 400
   3   San Marcos, CA 92069
       Tel: 760-587-8342
   4   Fax: 760-820-2674
   5   Proposed Bankruptcy Counsel
       Debtor and for Debtor in Possession
   6

   7

   8                             UNITED STATES BANKRUPTCY COURT
   9                             SOUTHERN DISTRICT OF CALIFORNIA
  10

  11   IN RE:                               )            Case No.: 17-04700-LA11
                                            )
  12                                        )            Chapter 11
                                            )
  13   SAMM SOLUTIONS, INC. a California    )            APPLICATION TO EMPLOY JEANNE
       Corporation                          )            GODDARD AS BANKRUPTCY
  14                                        )            ACCOUNTANT FOR DEBTOR IN
                                            )            POSSESSION 11 USC §327
  15                                        )
          Debtor and Debtor in Possession   )
  16                                        )            IMAGED FILE
                                            )
  17                                        )            Judge:           Hon. Louise D. Adler
                                            )            Dept             2 Room 118
  18                                        )
                                            )
  19                                        )
       ____________________________________ )
  20                                        )
  21

  22              TO THE HONORABLE LOUISE D. ADLER, UNITED STATES BANKRUPTCY
  23        JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, AND INTERESTED
  24                                              PARTIES.
  25            SAMM Solutions, Inc. (the Debtor and Debtor in Possession) submits this Application
  26   to employ Jeanne Goddard as Bankruptcy Accountant pursuant to 11 USC 327(a).
  27            This application to employ is based upon the included points and authorities and
  28   supporting declarations, the court’s records and files and such further matters as the court may


       Page 1 of 7
       Application for Order Authorizing Employment of Accountant     Case No.: 17*04700-LA11
Case 19-04700-LA11         Filed 08/31/19    Entered 08/31/19 15:10:47       Doc 9     Pg. 2 of 21




   1   consider. The Debtor requests an order authorizing employment of Ms. Goddard in this matter
   2   effective August 5, 2019, the date of filing and for such other relief the Court deems
   3   appropriate.
   4                                          BACKGROUND:
   5           The debtor filed this case on August 5, 2019. The Debtor has contracted with Jeanne
   6   Goddard as bankruptcy accountant in preparation of the petition in this matter and she has
   7   assisted with pre- petition guidance in contemplation with filing for bankruptcy. Ms. Goddard’s
   8   services remain necessary to ensure the proper accounting for the bankruptcy estate and timely
   9   accurate preparation of operating and status reports. A true and accurate copy of the fee
  10   agreement with Ms. Goddard is attached to this application as Exhibit A.
  11                                       SCOPE OF ENGAGEMENT
  12           The debtor now seeks to employ Jeanne Goddard as bankruptcy accountant in this
  13   matter and requests an order authoring this employment. The scope of employment moving
  14   forward post-petition remains the same as described in the fee agreement attached as Exhibit A.
  15   Post-petition representation includes but is not limited to keeping accounting records of the
  16   ongoing business activities necessary to report to the court pending the implementation of the
  17   Debtors Chapter 11 plan.
  18                               INFORMATION REGARDING THE FIRM
  19           Ms. Goddard works for NGS LLP., Certified Public Accountants. The accountancy firm
  20   is located at 6120 Paseo Del Norte, Suite A-1, Carlsbad, California. Ms. Goddard has been
  21   licensed by the State of California to practice accountancy since 1997. Her license is currently
  22   in good standing and has been in good standing since it was issued. There have never been any
  23   lapses, suspensions or revocations of this license. Ms. Goddard is currently authorized to
  24   practice in California.
  25   Ms. Goddard’s qualifications and experience are more particularly set forth in her C.V attached
  26   as Exhibit B.
  27           Ms. Goddard has no connection with the debtor nor any of the debtor’s creditors or other
  28   party of interest in this matter.


       Page 2 of 7
       Application for Order Authorizing Employment of Accountant       Case No.: 17*04700-LA11
Case 19-04700-LA11       Filed 08/31/19      Entered 08/31/19 15:10:47        Doc 9     Pg. 3 of 21




                                                COMP EN SA TION
    2            Ms. Goddard will charge the debtor at the rate of $235.00 per hour for services rendered
    3    in this matter. Rates are subject to adjustment on a semiannual basis upon 30 days of notice. No
    4    compensation will be shared with any entity except firm members. A disclosure statement as
     5   required by FRBP Rule 2016(b) is attached hereto and made a part of this Application as
    6    Exhibit C.
     7           A proposed order authorizing employment as bankruptcy accountant is attached as
     8   Exhibit D.
     9           Pre-petition Ms. Goddard rendered services to the debtor in connection with the
    10   preparation of an operating budget in preparation for negotiation of an agreement to use cash
    11   collateral to pay ongoing expenses pending the approval of a plan of reorganization.
    12           Ms. Goddard will apply for allowances of fees and costs pursuant to 11 USC §331 for all
    13   compensation earned post-petition and will file an application seeking final allowance of all fees
    14   and costs. Ms. Goddard understands that all fee applications must conform with the United
    JS   States Bankruptcy Code and Local Rule 2016 and that the charges that may be considered in an
    16   application for compensation and reimbursement of expenses include services rendered for the
    17   Debtor in the bankruptcy case, postage for required mailings, and photo copy costs. Ms.
    18   Goddard and the Debtor understand that the proposed compensation arrangement is subject to
    19   approval by the Court and is subject to 11 U. S. C. §330 requiring that compensation meet the
    20   reasonableness test.
    21           Ms. Goddard will file periodic interim application for approval if her fees and costs. At
    22   all the times Ms. Goddard and the Debtor will balance the needs of the Estate and its ability to
    23   reorganize with any fees to be expended.
    24           Wherefore, the debtor respectfully requests that this Court authorize employment of Ms.
    25   Goddard as bankruptcy accountant and enter such further relief as the C
    26   Date:     -g/ 3 / /J 9
    27

    28



         Page 3 of7
         Application for Order Authorizing Employment of Accountant       Case No.: 17*04700-LA 11
Case 19-04700-LA11        Filed 08/31/19      Entered 08/31/19 15:10:47          Doc 9     Pg. 4 of 21




   1                             POINTS AND AUTHORITIES REGARDING
   2                  APPROVAL OF THE FIRM AS BANKRUPTCY ACCOUNTANT
   3           11 USC §327(a) provides:
   4           Except as otherwise provided in this section, the trustee, with the court’s approval, may
   5   employ one or more attorneys, accountants, appraisers, auctioneers, or other professional
   6   persons, that do not hold or represent an interest adverse to the estate, and that are disinterested
   7   persons, to represent or assist the trustee in carrying out the trustee’s duties under this title.
   8           11 USC §327(f) provides:
   9           The trustee may not employ a person that has served as an examiner in the case.
  10           To hold an interest adverse to the estate would mean to either (i) possess or assert an
  11   economic interest that would tend to decrease the value of the estate or create an actual or
  12   potential dispute with the estate; or (ii) possess predisposition that would amount to a bias
  13   against the estate. See Tevis v. Wilke, Fleury, Hoffelt, Gould, & Birney (In re Tevis), 347 B. R.
  14   679, 688 (9th Cir. BAP 2006); See also In Re Kobra Properties 406 BR 396, 403 (Bankr. E. D.
  15   Cal 2009).
  16           Ms. Goddard has no economic interest that would tend to decrease the value of the estate
  17   or create any actual or potential disputes with the estate. Neither does Ms. Goddard possess any
  18   predisposition that would amount to bias against the estate. Mr./Ms. Goddard’s representation of
  19   the debtor should not create any conflict and neither Mr./Ms. Goddard nor the debtor anticipate
  20   any future conflict.
  21           Ms. Goddard is a disinterested party as contemplated by 11 USC §327(a) and Ms.
  22   Goddard has not served as an examiner in this matter.
  23           Ms. Goddard is sufficiently qualified to represent the debtor in this matter and has
  24   fulfilled the requirements laid out in 11 USC §327.
  25           WHEREFORE, the Debtor prays for an order:
  26           1.      Authorizing employment of Ms. Goddard as bankruptcy accountant for the
  27   Debtor effective August 5, 2019;
  28   /././


       Page 4 of 7
       Application for Order Authorizing Employment of Accountant           Case No.: 17*04700-LA11
Case 19-04700-LA11         Filed 08/31/19       Entered 08/31/19 15:10:47         Doc 9     Pg. 5 of 21




                   2.     Such further relief as tho Court deems jusL ~~                         f
      2    Date:   .~ul s 1 .6<!Jlo/                                    ~ . L C.1~
      3
                                                                        Steph n C. Hinze, Proposed
                                                                        Attorney for Debtor and Debtor in
      4                                                                 Possession
      5

      6
                                 DECLARATION OF USAMA ABUNADI IN SUPPORT
      7
                   I, Usama Abunadi declare as follows:
      8
                   l.     The matters stated in this declaration are known to me of my own personal
      9
           knowledge to be true, except for those matters stated on information and belief and as to those
     It)
           matters I believe them to be true. I would competently testify as to the truth of these matters of
     11
           called on to do so.
     12
                   2.     The Debtor is a California Corporation in good standing;
     13
                   3.     I am the president of the Debtor;
     14
                   4.     I was authorized by the Debtor's board of directors to sign a petition for
     15
           bankruptcy and to hire bankruptcy counsel;
     Hi
                   5.     On or about June 17, 2019 the Debtor signed an engagement agreement with
      17
           Jeanne Goddard of NOL, LLP regarding representing the debtor as bankruptcy Counsel. A true
     18
           and accurate copy of the Engagement Agreement is attached as Exhibit A.
     19
                   6.     Via this application I request the Court authorize employment of Jeanne Goddard
     20
           ofNGL, LLP as bankruptcy accountant in this matter.
     21
                   I declare under penalty of perjury under the laws of the United States of America that
     22
           the foregoing is true and correct to the best of my knowledge.
     23
                   Executed on August 31, 2019 at San Diego California.
     24
     25

     26

     27                              DECLARATION OF JEANNE GODDARD
     28            l. Jeanne Goddard declare:


           Page 5 of7
           Application for Order Authorizing Employment of Accountant       Case No.: 17*04700-LAl l
Case 19-04700-LA11          Filed 08/31/19     Entered 08/31/19 15:10:47        Doc 9    Pg. 6 of 21




   1                 1. The matters stated in this declaration are known to me personally to be true except
   2   for those matters stated on information and belief and as to those; I believe them to be true.
   3                 2. I am employed by NGL LLP which is in good standing with the State of
   4   California.
   5                 3. I am a Certified Public Accountant (CPA) licensed to practice law in the State of
   6   California.
   7                 4. I have been licensed to practice in California since 1997 and, my license is now,
   8   and has always been, in good standing with no revocations, sanctions, suspensions or other
   9   adverse references.
  10                 5. I have practiced Certified Public Accountancy continuously since 1997.
  11                 6. Attached as Exhibit B is a copy of my C.V. which accurately sets forth my work
  12   experience and qualifications.
  13                 7. I first met with the debtor’s board of directors in regard to employment as
  14   bankruptcy accountant in May 2019 and was hired thereafter on June 17, 2019. A true and
  15   accurate copy of our written engagement agreement is attached as Exhibit A. I have never
  16   represented SAMM Solutions Inc. before this engagement.
  17                 8. I have attached my disclosure statement pursuant to FRBP 216(b) as Exhibit C.
  18                 9. I will not assert or represent the Debtor’s position on any matter affecting the
  19   substantive rights of any party in interest without the express authorization of the affected
  20   Debtor, except as emergency circumstances my require and in those circumstances I will attempt
  21   to communicate with the Debtor. I will assert positions on procedural matters in my discretion.
  22                 10. I have no connection with the Debtor or any of its employees or any of the
  23   Debtors creditors or other party in interest in the case or any respective attorney or professional.
  24                 11. I propose to render services to the Debtor at my regular hourly rate of $235.
  25                 12. I will follow my regular practice of billing.
  26                 13. I have not agreed to share with any person or entity other than NGL, LLP any
  27   compensation which I may earn. I understand that my compensation is subject to approval by
  28   this Court and is subject to 11 USC §330. When appropriate, I will file applications for


       Page 6 of 7
       Application for Order Authorizing Employment of Accountant          Case No.: 17*04700-LA11
Case 19-04700-LA11        Filed 08/31/19       Entered 08/31/19 15:10:47        Doc 9    Pg. 7 of 21




   1   compensation and reimbursement of expenses pursuant to 11 USC §331. I will also file an
   2   appropriate application seeking final allowance of all fees and costs, regardless of payment of
   3   interim compensation.
   4               14. I have received a retainer for services rendered both in contemplation of
   5   bankruptcy and post- bankruptcy petition the amount of $8,000.00, and have performed
   6   $1,278.40 in prepetition bankruptcy services. The remaining retainer of $6,721.60 against which
   7   to bill which will be held in trust and withdrawn against only after the court has approved my fee
   8   application.
   9               15. I assert no economic interest that would tend to decrease the value of the debtor’s
  10   estate or create any actual or potential disputes with the estate.
  11               16. I have no predispositions that would amount to a bias against the Debtor or its
  12   estate.
  13               17. My representation of the Debtor will not create any conflict of interest and I do
  14   not anticipate any conflict to arise.
  15               18. I am a disinterested party in the bankruptcy matter.
  16               19. I have not served as an examiner in this matter
  17               I declare under penalty of perjury under the laws of the United States Of America
  18   that the foregoing is true and correct to the best of my knowledge.
  19               Executed _______ day of August 2019 at Carlsbad California.
  20

  21                                                  ___________________________
  22
                                                      Jeanne Goddard

  23

  24

  25

  26

  27

  28




       Page 7 of 7
       Application for Order Authorizing Employment of Accountant           Case No.: 17*04700-LA11
Case 19-04700-LA11   Filed 08/31/19   Entered 08/31/19 15:10:47   Doc 9   Pg. 8 of 21




                                  Exhibit A
                             Fee Agreement
    Case 19-04700-LA11                                                             Filed 08/31/19   Entered 08/31/19 15:10:47     Doc 9    Pg. 9 of 21


            NGS, LLP                                                                        TAX AND BUSINESS CONSULrI G • FORI'NSIC ACCOU TING SERVICES
                                                                                                  6120 Paseo Del Norte, Suite A-1 Carlsbad, CA 92011
                                                                                                  760-930-0282 Phone 760-930-0385 Fax ngsllp.com Web
               Cert1f1ed Public Accountants
       TAX AND BUSINESS CONSULT ING
      FORENSIC ACCOLNTING SERVICES
.;,.1r·.-,:. )llt· \J,ri-·· ·; ,._.;,1 (·.,1-_1,,1;-:-,-,·Jr1:
71;1\ '.1.', 1J :•;:.ii.! I-' �•.i:.: '.: '.i ii1S'.": f '·J•,ll1• u 'll VVt'I-,




    June 17, 2019



    Sam Abunadi
    BTS Research
    PO Box 910418
    San Diego, CA 92191


    Re:                  BTS
                         Bankruptcy Case

    Dear Mr. Abunadi:

    You have requested that we assist you with Accounting and Bankruptcy Services as you may
    direct.

    Regarding post-petition services, it is understood and agreed that the estate will pay accounting
    fees when due, but only after Bankruptcy Court approval.

    Currently, our hourly billing rates are as follows:

                       Name                                                                                  Standard Rate

                        Jean M. Goddard, CPA                                                                        $235
                        Tami Brennan, CPA                                                                           $205
                        Sandra Tyson, CPA                                                                           $180
                        Ryan Schomberg, CPA                                                                         $170
                        Paraprofessional Staff                                                                     $75-105




    In addition to billing for services, we will bill for out-of-pocket expenses which may include filing
    fees, computerized research, photocopying, long-distance telephone, facsimile transmissions,
    travel, delivery and other expenses directly related to services performed on your behalf.
Case 19-04700-LA11           Filed 08/31/19      Entered 08/31/19 15:10:47          Doc 9     Pg. 10 of 21




 BTS
 June 13, 2019
 Page2

 Notwithstanding the above, costs shall not exceed the amounts established by the United States
 Trustee.

 We affirm in this agreement that our firm maintains errors and omissions insurance coverage
 applicable to the services to be rendered under this agreement.

 Our engagement cannot be relied upon to disclose errors, irregularities, or illegal acts that might exist.
 However, I will inform you of any material errors or irregularities that come to our attention.

 Factors that may have a bearing on the amount of time required to complete the engagement include
 the condition of your records and timely receipt of information requested.

 Our normal practice is to obtain a retainer, and we herewith request such a retainer in the amount of
 $8,000. This retainer is not intended to represent an estimate of the total cost of the work to be
 performed. The retainer will be offset against fees as incurred; any unused retainer will be refunded.

 If the arrangements described in this letter are acceptable to you and the services outlined are in
 accordance with your requirements, please sign and return a copy of this letter. We look foiward to
 working with you in this matter. If I can provide you with any additional information, please do not
 hesitate to call me at (760) 930-0282.

 The proposed terms of this letter are subject to change if not accepted within 60 days of the date of this
 letter. Please indicate your acceptance of the aforementioned services by signing and returning this
 letter in the enclosed envelope or by electronic delivery.


 I sincerely appreciate this opportunity to serve you.

 Sincerely,


-,J.lu,n bolicl<M~
 Jds,LLP
 Certified Public Accountants
 Jean M. Goddard, CPA
Case 19-04700-LA11       Filed 08/31/19     Entered 08/31/19 15:10:47        Doc 9    Pg. 11 of 21




BTS
June 13, 2019
Page3


                                     CLIENT AGREEMENT


The undersigned has read and understands this letter and agrees to all of the terms and conditions
therein.




                Sam~adi, P esi
                BTS Research
Case 19-04700-LA11   Filed 08/31/19   Entered 08/31/19 15:10:47   Doc 9   Pg. 12 of 21




                                  Exhibit B
                          Jeanne Goddard CV
Case 19-04700-LA11       Filed 08/31/19     Entered 08/31/19 15:10:47        Doc 9    Pg. 13 of 21




                         JEAN GODDARD, CPA, CFE, CIRA
               6120 Paseo Del Norte Suite A-1 Carlsbad, CA 92011 (760) 930-0282



                                        EDUCATION
                                   San Diego State University
                 Master of Science, Accountancy, emphasis in Taxation (1995)
       Bachelor of Science degree in Business Administration, emphasis in Finance (1991)

                                      AFFILIATIONS
                  Member of California Society of Certified Public Accountants
                 Member of American Institute of Certified Public Accountants
                            Member American Bankruptcy Institute
                   Member of Association of Certified Fraud Examiners (CFE)
  Association of Insolvency and Restructuring Advisors/Certified Insolvency and Restructuring
                                       Advisor (CIRA)

                                         EXPERIENCE
                                     NGS, LLP (2007-present)
                   Goddard Accounting Services, Carlsbad, CA (1998 – 2006)
 Certified Public Accountant – Provide accounting services for individuals, Corporations, and
   Bankruptcy Estates. Current and former clients include Pinnfund, USA, OCRIC Companies,
 Inc., Alliance Leasing Corporation, Capital Works, LLP, Astronomical Research Cameras, Inc.,
    American Mortgage Fund, and American Home Protection Corp. In addition to traditional
    accounting and tax services, I provide the following services: Forensic and Reconstruction
 Accounting, Start-up Assistance, Accounting System Installations, Business Plans and Financial
             Forecasts, specializing in Bankruptcy Liquidations and Reorganizations.

    Served as accountant with U.S. Bankruptcy Court approval for Pinnfund USA and Alliance
  Leasing Corporation in Chapter 11 Bankruptcy. Served as Bankruptcy Trustee. Have led large
     engagements involving fraud and white-collar crime. Worked on fraud, Bankruptcy and
  criminal cases in conjunction with the F.B.I., Postal Inspector’s Office and the U.S. Attorney’s
      Office. Testified before the Grand Jury and in Federal District Court. Have assisted in
 recovering millions of dollars in cash and assets on behalf of bankruptcy estates. Asset tracing
   and forensic accounting assistance in divorce cases. Appointed receiver of Taravat, Inc. and
 Caspian, Inc. Appointed as accountant in MAK1 (Securtities and Exchange Commission/CFTC
                                           receivership).
Case 19-04700-LA11        Filed 08/31/19    Entered 08/31/19 15:10:47        Doc 9     Pg. 14 of 21




                      Coopers & Lybrand, L.L.P., San Diego, CA (1994- 1998)
 Senior Tax Associate – Provided consulting services relating to various Chapter 11 and Chapter
 7 bankruptcy matters including analysis of tax issues, tax preparation and review, reconstruction
 of books and records and forensic accounting. Acted as supervisor and consultant on the
 following bankruptcy cases: American Mortgage Fund, Inc., AMF Financial, American Money
 Fund, Inc., OCRIC Companies, Inc., and Pacific Hawaiian. Reviewed and prepared consolidated
 income tax returns with foreign subsidiaries. Prepared corporate and individual foreign tax
 credit calculations. Provided consulting services for clients on a variety of issues including
 expatriate income tax, acquisitions, business plans, and state and local tax issues. Prepared and
 reviewed tax accruals for audited financial statements. Strong background in the research and
 experimentation credit, section 382 loss limitations and manufacturer's credit. Reviewed
 corporate, partnership and individual income tax returns utilizing Fast-Tax. Compiled and
 analyzed financial information with the aid of Lotus 1-2-3, Lotus Notes, and CLASS.


                            Alarmtek, Inc., San Diego, CA (1990-1993)
   Controller – Presented the company's financial and operating results to the shareholders at
 monthly meetings. Prepared month and year-end consolidated financial statements, budgets, and
 posted journal entries to the general ledger. Generated a variety of special reports and financial
     analysis (discounted cash flows, net present value analysis, internal and systems control
   reports/procedures) with Microsoft Excel and Real World accounting software. Supervised
                accounts receivable, accounts payable, and data entry departments.

                           Seminars Conferences and Symposiums
                        • International Tax Issues / Financial Planning
        •   Association of Certified Insolvency Restructuring Advisors – Chapter 11 Plan
Case 19-04700-LA11   Filed 08/31/19   Entered 08/31/19 15:10:47   Doc 9   Pg. 15 of 21




                                  Exhibit C
                          Disclosure Statement
Case 19-04700-LA11        Filed 08/31/19      Entered 08/31/19 15:10:47       Doc 9     Pg. 16 of 21




    1   Stephen C. Hinze (State Bar No. 131787)
    2
        STEPHEN C. HINZE, ATTORNEY AT LAW, APC
        100 E. San Marcos Blvd. Suite 400
    3   San Marcos, CA 92069
        Tel: 760-689-0705
    4   Fax: 760-820-2674
    5   Proposed Bankruptcy Counsel
        for Debtor in Possession
    6

    7

    8                             UNITED STATES BANKRUPTCY COURT
    9                              SOUTHERN DISTRICT OF CALIFORNIA
   10

   11   IN RE:                               )             Case No.: 19-04700-LA11
                                             )
   12                                        )             Chapter 11
                                             )
   13   SAMM SOLUTIONS, INC. a California    )             DISCLOSURE STATEMENT PURSUANT
        Corporation                          )             TO FEDERAL RULE OF BANKRUPTCY
   14                                        )             PROCEDURE 2016(b)
                                             )
   15                                        )             IMAGED FILE
           Debtor and Debtor in Possession   )
   16                                        )             Judge:             Hon. Louise D. Adler
                                             )             Dept:              2 room 118
   17                                        )
                                             )
   18                                        )
                                             )
   19                                        )
                                             )
   20                                        )
        ____________________________________ )
   21

   22
                 I, Jeanne Goddard declare:
   23
                    1. The matters stated in herein are known to me personally to be true except for
   24
        those matters stated on information and belief, and as to those matters, I believe them to be true.
   25
                    2. I am proposed accountant in this matter and make this disclosure pursuant to
   26
        Federal Rule of bankruptcy Procedure 2016(b).
   27
                    3. I am a Certified Public Accountant with NGC, LLP Certified Public Accountants
   28
        and am in good standing with the State of California.

        Page 1 of 3
        Federal Rule of Bankruptcy Procedure 2016(b) Disclosure Statement      Case No. 19-047000-LA11
Case 19-04700-LA11          Filed 08/31/19     Entered 08/31/19 15:10:47         Doc 9    Pg. 17 of 21




    1                 4. I am a Certified Public Accountant licensed to practice in the State of California.
    2                 5. I have been licensed to in California since 1997 and, my license is now and has
    3   always been in good standing with no revocations, sanctions, suspensions or other adverse
    4   references.
    5                 6. I have appeared in bankruptcy administration matters before the United States
    6   Bankruptcy Court for the Southern District of California since 1997.
    7                 7. In May 2019, I first discussed with the debtor’s president and chief operating
    8   officer in regard to a possible bankruptcy.
    9                 8. I am informed and believe that the Debtor’s board of directors authorizes its
   10   President Mr. Usama Abunadi to enter into an engagement agreements and to sign bankruptcy
   11   related pleadings and documents.
   12                 9. Pursuant to 11 USC §329(a) and Federal Rule of Bankruptcy Procedure 2016(b) I
   13   certify that I have been retained by the Debtor in this matter and an order approving such
   14   representation is pending before the Court.
   15                 10. On June 17, 2019, Mr. Abunadi the president of SAMM Solutions, Inc. signed an
   16   engagement agreement for representation in a bankruptcy matter for the Debtor. A true and
   17   accurate copy of the engagement agreement is attached as Exhibit A.
   18                 11. I have no connection with the Debtor or any of its employees or any of the
   19   Debtors creditors or other party in interest in the case or any respective attorney or professional.
   20                 12. I propose to render services to the Debtor at my regular hourly rate of $235 per
   21   hour.
   22                 13. I will follow my regular practice of billing in increments of 1/10 of an hour.
   23                 14. I have not agreed to share with any person or entity any, except NGS, LLP, the
   24   Limited Liability Partnership which employs me, compensation which I may earn. I understand
   25   that my compensation is subject to approval by this Court and is subject to 11 USC §330. When
   26   appropriate, I will file applications for compensation and reimbursement of expenses pursuant to
   27   11 USC §331. I will also file an appropriate application seeking final allowance of all fees and
   28   costs, regardless of payment of interim compensation.


        Page 2 of 3
        Federal Rule of Bankruptcy Procedure 2016(b) Disclosure Statement         Case No. 19-047000-LA11
Case 19-04700-LA11        Filed 08/31/19        Entered 08/31/19 15:10:47      Doc 9   Pg. 18 of 21




                    15. I have received a retainer of $8,000, and have performed $1,278.40 in prepetition
    2   bankruptcy services. The remaining retainer of $6,721.60 against which to bill which will be
    3   held in trust and withdrawn against only after the court has approved my fee application.
    4               16. I assert no economic interest that would tend to decrease the value of the debtor's
    5   estate or create any actual or potential disputes with the estate.
    6               17. I have no predispositions that would amount to a bias against the Debtor or its
    7   estate.
    8              18. My representation of the Debtor will not create any conflict of interest and I do
   9    not anticipate any conflict to arise.
   10               19. I am a disinterested party in the bankruptcy matter.
   11               20. I have not served as an examiner in this matter
   12               21. I have served this Application upon the United States Trustee in accord with
   13   guidelines and local rules.
   14               I declare under penalty of perjury under the laws of the United States Of America that
   15   the foregoing is true and correct to the best of my knowledge.
   16               Executed this 29th day of August, 2019 at Carlsbad, California.
   17

   18                                               ���Md
                                                       Jb.lnne
                                                        V
                                                               Goddard
   19

   20

   21

   22

   23

   24

   25

   26

   27

   28



        Pa_ge 3 of3
        Federal Rule of Bankruptcy Procedure 20l 6(b) Disclosure Statement      Case No. 19-047000-LAl 1
Case 19-04700-LA11   Filed 08/31/19   Entered 08/31/19 15:10:47   Doc 9   Pg. 19 of 21




                                  Exhibit D
                              Proposed Order
         Case 19-04700-LA11               Filed 08/31/19         Entered 08/31/19 15:10:47             Doc 9      Pg. 20 of 21
CSD 1001A [07/01/18]
Name, Address, Telephone No. & I.D. No.

 Stephen C. Hinze (SBN 131787)
 Stephen C. Hinze, Attorney At Law, APC
 100 E San Marcos Blvd. Suite 400
 San Marcos, CA 92069
 Tele: (760) 689-0705
 Fax: ( 760) 820-2674
 Email: sch@schinzelaw.com

              UNITED STATES BANKRUPTCY COURT
                      SOUTHERN DISTRICT OF CALIFORNIA
                 325 West F Street, San Diego, California 92101-6991

 In Re
                                                                                     BANKRUPTCY NO. 17-04700-LA11
                      SAMM Solutions, Inc.
                                                                                     Date of Hearing:
                                                                                     Time of Hearing:
                                                                           Debtor.
                                                                                     Name of Judge: Hon Louise D Adler

                                                                   ORDER ON
                                  APPLICATION TO EMPLOY BANKRUPTCY ACCOUNTANT



           The court orders as set forth on the continuation pages attached and numbered 1 through 1 with exhibits, if any, for

 a total of 2 pages. Motion/Application Docket Entry No.               .

 //

 //

 //

 //

 //

 //

 //



 DATED:
                                                                            Judge, United States Bankruptcy Court
      Case 19-04700-LA11           Filed 08/31/19      Entered 08/31/19 15:10:47          Doc 9     Pg. 21 of 21
CSD 1001A [07/01/18]                                                                                       Page 2 of 2

 ORDER ON APPLICTION TO EMPLOY BANKRUPTCY COUNSEL
 DEBTOR: SAMM Solutions, Inc                                                             CASE NO: 19-04700-LA11


 The application of SAMM Solutions Inc. to employ Jeanne Goddard of NGL, LLP Certified Public Accountants as
 bankruptcy accountant effective as of August 5, 2019 is GRANTED.

 No compensation shall be paid by the debtor-in-possession or any other person or entity for services rendered to the
 estateor by the chapter 11 trustee, except upon application and bankruptcy court approval.




CSD 1001A
